CORRECTED ORDER
FREDRICK TODD of MIAMI, FLORIDA, who was admitted to the bar of the State of California in 1979, having pleaded guilty in the United States District Court for the District of New Jersey to Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349 and to Transacting in Criminal Proceeds, in violation of 18 U.S.C. § 1957;
And the Office of Attorney Ethics having filed a formal complaint against respondent charging respondent with the knowing misappropriation of escrow funds, based on jurisdiction pursuant to RPC 8.5(a) (lawyer not admitted in this jurisdiction is subject to disciplinary authority if lawyer provides or offers to provide legal services in this jurisdiction);
And FREDRICK TODD having tendered his consent to disbarment from the bar of the State of New Jersey and that act being tantamount to consenting to a permanent bar against his practice of law in New Jersey;
And good cause appearing;
It is ORDERED that FREDRICK TODD be permanently restrained and enjoined from practicing law in New Jersey, whether by plenary or limited license, or by admission pro hac vice, as a multijurisdictional practitioner, or as a foreign legal consultant, or in any other manner, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s disciplinary record in this State; and it is further
*34ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.